 1   Andrew W. Stroud (SBN 126475)
     astroud@hansonbridgett.com
 2   Candice P. Shih (SBN 294251)
     cshih@hansonbridgett.com
 3   HANSON BRIDGETT LLP
     500 Capitol Mall, Suite 1500
 4   Sacramento, CA 95814
     Telephone:    (916) 442-3333
 5   Facsimile:    (916) 442-2348
 6   Kristin M.V. Krueger*
     KOLEY JESSEN P.C., L.L.O.
 7   1125 S. 103rd Street, Suite 800
     Omaha, NE 68124
 8   Telephone: (402) 343-3878
     Facsimile: (402) 390-9005
 9   * Application for Pro Hac Vice Admission Forthcoming
10   Attorneys for Defendants
     NATIONAL PECAN SHELLING OPERATIONS, LLC
11   and NATIONAL PECAN COMPANY
12                             UNITED STATES DISTRICT COURT
13                            EASTERN DISTRICT OF CALIFORNIA
14

15   CONTINENTAL INSURANCE COMPANY;                  Case No.: 2:18-cv-03170-TLN-DB
16                        Plaintiff,                 SECOND STIPULATION REGARDING
                                                     EXTENSION OF TIME TO RESPOND
17           vs.                                     TO COMPLAINT; ORDER
18   NATIONAL PECAN SHELLING
     OPERATIONS, LLC; and NATIONAL
19   PECAN COMPANY;
20                        Defendants.
21

22           WHEREAS, on December 7, 2018, Plaintiff Continental Insurance Company

23   (“Continental”) filed a Complaint against Defendants National Pecan Shelling Operations, LLC

24   d/b/a National Pecan Company and National Pecan Company (collectively, “National Pecan”);

25           WHEREAS, Continental served National Pecan with the Complaint on December 11,

26   2018;

27

28
                                                 Case No.: 2:18-cv-03170-TLN-DB
       SECOND STIPULATION RE: EXTENSION OF TIME TO RESPOND TO COMPLAINT;
                                    ORDER
                                                                                           15205824.1
 1          WHEREAS, under Fed. R. Civ. P. 12(a)(1)(A)(i), National Pecan’s response to the
 2   Complaint was initially due on January 2, 2019;
 3          WHEREAS, National Pecan’s counsel conferred with Continental’s counsel regarding an
 4   extension of time for National Pecan to respond to the Complaint;
 5          WHEREAS, on December 21, 2018, pursuant to Eastern District of California Local Rule
 6   144(a), the parties filed a Stipulation Regarding Extension of Time to Respond to Complaint
 7   (Doc. 9), thereby extending the deadline for National Pecan to answer or otherwise respond to
 8   the Complaint to January 30, 2019;
 9          WHEREAS, since that date, National Pecan has been investigating the factual and legal
10   allegations set forth in the Complaint, including the basis for subject matter jurisdiction, personal
11   jurisdiction, and venue in this Court;
12          WHEREAS, Continental’s sole basis for subject matter jurisdiction in this Court is
13   diversity jurisdiction under 28 U.S.C. § 1332. (Doc. 1, ¶ 4);
14          WHEREAS, National Pecan is a limited liability company. Accordingly, National Pecan
15   has been investigating the citizenship of its members to determine whether or not diversity
16   jurisdiction exists. The membership of National Pecan is complex and has led to a lengthy
17   investigation by National Pecan regarding the existence of diversity jurisdiction under § 1332;
18          WHEREAS, National Pecan seeks a seven (7) day extension on its existing deadline to
19   answer or otherwise respond to the Complaint based on National Pecan’s ongoing investigation
20   regarding whether or not diversity jurisdiction may exist;
21          WHEREAS, Continental has agreed to extend National Pecan’s existing deadline to
22   answer or otherwise respond to the Complaint for an additional seven (7) days for National Pecan
23   to further investigate whether or not diversity jurisdiction exists in this case.
24          THEREFORE, IT IS HEREBY STIPULATED BY THE PARTIES THAT:
25          1.      The deadline for National Pecan to answer or otherwise respond to Continental’s
26   Complaint shall be extended for seven (7) days, through and until February 6, 2019.
27

28
                                                 Case No.: 2:18-cv-03170-TLN-DB
       SECOND STIPULATION RE: EXTENSION OF TIME TO RESPOND TO COMPLAINT;
                                    ORDER
                                                                                                  15205824.1
 1   DATED: January 28, 2019              HANSON BRIDGETT LLP
 2

 3                                     By:       /s/ Candice P. Shih
                                          ANDREW W. STROUD
 4                                        CANDICE P. SHIH
                                          Attorneys for Defendants NATIONAL PECAN
 5                                        SHELLING OPERATIONS, LLC
                                          and NATIONAL PECAN COMPANY
 6

 7
     DATED: January 28, 2019              GIBSON ROBB & LINDH LLP
 8

 9
                                       By:       /s/ Joshua E. Kirsch
10
                                          JOSHUA E. KIRSCH
11                                        ANNA GOURGIOTOPOULOU
                                          Attorneys for Plaintiff CONTINENTAL
12                                        INSURANCE COMPANY

13

14

15   PURSUANT TO STIPULATION, IT IS SO ORDERED.

16
     Dated: February 4, 2019
17

18

19
                                        Troy L. Nunley
20                                      United States District Judge
21

22

23

24

25

26
27

28
                                                 Case No.: 2:18-cv-03170-TLN-DB
       SECOND STIPULATION RE: EXTENSION OF TIME TO RESPOND TO COMPLAINT;
                                    ORDER
                                                                                15205824.1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



     Case No.: 2:18-cv-03170-TLN-DB
                             15205824.1
